Citation Nr: 1310846	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  03-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for multiple scars, claimed to include those on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, to include as secondary to a service-connected right knee disability. 

2.  Entitlement to VA dental treatment.

3.  Entitlement to Chapter 31 vocational rehabilitation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from January to May 1978, and for approximately two weeks in June 1979.  In August 1997, VA granted service connection for a right knee disability that was aggravated during both periods of ACDUTRA.  Because active military service includes any period of ACDUTRA in which the individual was disabled or died from injury incurred in or aggravated in the line of duty, these periods of ACDUTRA are treated as active military service and the service member achieved Veteran status.  See 38 C.F.R. § 3.6(a) (2012).

This matter arises to the Board of Veterans' Appeals (Board) from February 2003 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In February 2003, the RO denied service connection for "multiple scars" claimed due to injury suffered in a fall while riding a bicycle.  The Board remanded the claim for development in March 2005, but then denied the claim in July 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (hereinafter: the Court).  In August 2008, the Court vacated the Board decision and remanded the case.  The Board again denied the claim in May 2010.  In March 2011, the Court again vacated the Board's decision and remanded the case.  In July 2011, the Board remanded the case for development. 

In February 2005, the Veteran testified before a Veterans Law Judge who has since left the Board.  In March 2006, December 2009, and August 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  

This appeal also arises from a June 2010 RO rating decision that denied service connection for dental trauma, claimed secondary to the right knee.  While the case was in remand status from the Court, the Veteran perfected an appeal of this issue.

This appeal also arises from a March 2012 RO rating decision that denied continued Chapter 31 vocational rehabilitation benefits.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD).  No statement of the case (hereinafter: SOC) has been issued addressing this issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In April 2012, the RO issued its most recent supplemental statement of the case.  In August 2012, November 2012, and February 2013, the Veteran submitted additional evidence along with waivers of his right to initial RO consideration of this evidence.  Thus, a remand will not be necessary for this procedural safeguard.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Entitlement to Chapter 31 vocational rehabilitation benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was injured in a fall from his bicycle in June 1992, which resulted in a scar of the forehead, right wrist, right thumb, right hip, right knee, left thigh, and irregular scars around the lips and nose.  

2.  The medical evidence, which is at least in relative equipoise on the issue of whether the service-connected right knee disability caused buckling and subsequent injuries during a fall from a bicycle in June 1992, is based on the Veteran's personal account of a bicycle crash.

3.  The medical evidence, which is at least in relative equipoise on the issue of whether service-connected right knee disability caused trauma to the upper and lower anterior incisors, is based on the Veteran's personal account of a bicycle crash.

4.  A prior conviction for a crime involving dishonesty renders the Veteran's testimony and claims incredible.  


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for scars of the forehead, right wrist, right thumb, right hip, left thigh, and irregular scars around the lips and nose are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2005).

2.  The criteria for entitlement to outpatient dental treatment for the upper and lower anterior incisors are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  In July 2011, the Board remanded the case for development.  The July 2011 remand instructions specifically called for a search of the GSE/DCG Ambulatory Center for pertinent medical reports.  The claims files do not reflect that such a search was accomplished.  When the Board's remand orders are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Nevertheless, because the outcome of the appeal depends on other matters, error committed with respect to VA's duty to assist does not result in unfair prejudice to the claimant and need not be discussed further.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2012).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because claim for secondary service connection for scars was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

The Veteran contends that his scars resulted from injuries suffered during a fall from a bicycle in June 1992.  He alleges that he fell from his bicycle, due to running into an obstacle, and that his right knee then collapsed, rather than preventing further injury.  There is much medical evidence that addresses the various aspects of this claim.  First to be discussed is the medical documentation of the June 1992 bicycle accident. 

Records from Washington Hospital Center, dated in June 1992, reflect that the Veteran was "bicycling when he hit a pot hole and was thrown face first into the curb."  He complained of diffuse facial pain and neck stiffness with tingling in the forearms.  It was noted that there were "no other complaints."  A past medical history of leg surgery was noted.  The initial assessments included facial nose fracture and possible mandible maxilla fracture.  

The Board finds the above-mentioned medical evidence is persuasive.  It appears to be based on accurate facts and supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The 1992 hospitalization report will be accorded the most weight with respect to injuries that occurred in June 1992, as that report was made at the time of the injuries.  Moreover, the hospitalization report was offered in a therapeutic context, rather than in connection with a claim for monetary benefits.  

The next evidence to be discussed is the Veteran's lay testimony.  During a hearing in February 2005, the Veteran testified to the effect that he had been riding a bike, when it hit an obstacle.  He testified that he hit his skull on the pavement.  He stated that it was not a pothole that he had hit; it was a girder that went across the road, which he thought might be train tracks.  He testified that: 
     
     The knee just gave way.  The right knee, the service-connected knee, just gave way.  And it was like a-it ballooned.  I don't know for what reason.  I wasn't putting any additional stress or strain on it.  I was going at moderate speed.  Weather conditions were fine.  I mean, there was nothing out of the ordinary that would have caused to have other than the knee giving out.

He testified that the primary treatment had been for his facial injuries, but he had leg pain, and they immobilized it.  He testified that they "put it in traction and it was immobilized for, oh, about a month or two thereafter.  And you could see I'm still, you know, on crutches, to this day."  He said that he explained to them at the time that that the knee had given way.  He testified, "Well, I was asked, they said, well, how did it happen?  I said, well, my-you know, my knee gave way.  My right knee gave way.  Never happened before.  And, so, that's what prompted the doctor to immobilize it and splint it."  He said he had not ridden a bike since, nor had the knee gone out on him since.  He stated that the knee had been swollen and bloody at the time of the accident.  He indicated that his foot released from the pedal, causing him to pitch forward, hitting his leg as well as his skull.  Up to that point, he had had no significant problems with the knee giving way.  

At his March 2006 Board hearing, the Veteran testified, "I was riding a bike, moderate speed, and [just before an intersection], there was a rail in the street and my, the bike I was riding, a shaky bike, the front wheel came off and the fork got caught in a, in a girder in the street and as I was about to fall I attempted to have my right leg buffer my fall and it gave way and I then just hit the pavement, did a literal nose dive.  My skull was emaciated [sic] on the pavement in a pool of blood."  He said that "by instinct if there was something like a projectile coming one would raise their arm, so the fall, the closest thing to the ground would have been my leg and my knee to where I fell.  But because my knee gave way it didn't buffer the fall and I incurred the [injuries]."  He summarized that he tried to brace himself with the right leg, but the right knee collapsed causing him to crash to the ground, with subsequent injuries. 

At his December 2009 Board hearing, the Veteran testified that he was riding his bike and, "there was a steel girder across the thoroughfare, where the front tire had come onto it and somehow engaged the quick release causing the tire to roll off and the fork of the bike to literally yank my forehead to the ground."  He said that because "my right knee buckled, it did not buffer the fall."  He said that because of the fall, he received facial trauma.  "My skull was strewn on the pavement.  I - skull was busted." 

During his August 2012 hearing before the undersigned, the Veteran testified that his right leg is the weaker leg, because of his service-connected right knee, and that this weakness precluded the leg from buffering his fall from his bicycle.  He testified that he has scars on his skull, hips, right thumb, and right wrist.  

The Veteran has testified before the undersigned on three separate occasions: March 2006, December 2009, and August 2012.  At the last two hearings he appeared in person and was on crutches with his knee wrapped in bandages so as to appear all but immobilized.  This is in stark contrast to the profile of the Veteran which exists in a June 2012 news article of record.  The article was the result of a reporter following the Veteran around for a day and documenting his "public service" activities of being a perpetual witness at local government hearings.  The article presents the Veteran as racing around from government office to government office unhindered by any knee aliment, and certainly not on crutches with an immobilized knee.  The article also notes the Veteran's prior conviction of federal mail fraud charges.  While the article did note the Veteran limping up some stairs at one point in his daily activities it also documented him bicycling home over a distance of several miles at the end of his daily activities.  The portrait of the Veteran presented in the news is of a robust person essentially unhindered by any knee disability which is starkly at odds with his presentation on crutches before the Board.  Based on the evidence of record, including the Veteran's appearance before the undersigned at three separate hearings, the Board must conclude that the Veteran misrepresented the severity of his knee disability when appearing before the Board.  The severity and nature of his knee disability being the alleged cause of his claimed disabilities is the crux of his entire claim.  

Because the Veteran attributes his head scars, other scars, and other injuries to his service-connected right knee, and because the favorable private medical opinions base their conclusion to some extent on the Veteran's own reports, the Board must carefully address his competence to do so, and then determine credibility and probative value.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  His testimony is competent with respect to observance of symptoms readily observable.  In light of the reasons expressed above, but his credibility is questioned, not so much for the variations in his testimony as to the facts, but to his prior conviction or convictions for acts involving dishonesty and his apparent misrepresentations to the Board as to the severity of his knee disability.  

Concerning variations in his testimony, the Veteran has been afforded four hearings on the same issue.  Where four separate hearings are held over the span of several years, one should expect at least some variance in the testimony, due to memory deterioration.  Moreover, the four hearing were held between February 2005 and December 2012-a time-span that began nearly 13-years after the June 1992 event in question, which also might lead to diminished accuracy in recalling certain facts.  With respect to testimony that his right knee was extensively treated at the hospital in June 1992, he appears to be confused with earlier right knee surgery and hospitalization, which did entail such treatment.  Although the Veteran is not a reliable historian, some variation in his recollection of the facts of the June 1992 bicycle accident is expected.  

The central point of the Veteran's testimony is that his weakened right knee failed to cushion his fall from a bicycle.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) the Federal Circuit held that (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  Thus, the next question is whether the Veteran's own account may be afforded weight.  To answer that question, the post-accident medical nexus evidence must be examined to determine whether the lay testimony of symptoms at the time supports a later diagnosis by a medical professional.  

In June 2005, a VA orthopedic physician reviewed the medical history and examined the Veteran.  The physician noted a forehead scar, a right wrist scar, a right thumb scar, a right-sided hip scar (also referred to as an abdomen scar), an old right knee surgery scar, a left thigh scar, and irregular scars around the lips and nose.  The physician noted that the right knee ligaments were lax, but did not specifically address whether there was frank instability.  The physician opined that "[i]t would be speculating to say that his service connection right knee condition was as likely as not . . . that his right knee disorder caused or contributed to the . . . bicycling accident in June 1992 and thus causing his scars and injuries as a result of that bicycle accident."  The rationale was that the examiner "did not see any medical records or any other records showing or documenting [the veteran's] right knee condition in the immediate time just prior to his bicycle accident."  The examiner further noted that the June 1992 hospital discharge report documents no diagnosis of any right knee condition.  Based on those considerations, the examiner concluded that it was "less likely than not" that the right knee disability was the cause of the bicycling accident.  

While the VA examiner is correct in noting that the 1992 hospital report does not mention any right knee disability, the Veteran's claim is essentially that his bicycle hit an obstacle, he fell, and that the right knee then buckled.  He claims that had the knee not buckled, his injuries would not have been so extensive.  In contrast, the question that the physician addressed is whether the right knee caused the bicycle crash.  Because the physician did not address the likelihood that the service-connected right knee buckled under stress, that opinion is of little or no value.  

In April 2006, Dr. Weir, a private neurologist, wrote: "I have evaluated [the veteran].  He is tender in his [right] knee.  He was previously injured in the RLE [right lower extremity].  The +[right lower extremity] would thus be likely to buckle under physical pressure, (The knee did buckle in 1992)."  

In April 2006, Dr. Dennis, a private physician, said, in pertinent part:" [The veteran's] right knee gave out (which is service connected injury) resulting in a bicycle accident." 

In November 2008, a physician with Howard University wrote that the Veteran had a history of multiple injuries sustained June 4, 1992, when his right knee gave out resulting in a bicycle accident.  

In September 2009, a VA nurse practitioner performed a compensation examination of the right knee and reported that the right knee was unstable and painful.  Lack of stamina, weakness, fatigue, and lower extremity pain should be expected, according to this examiner.  The examiner noted that the date of the onset of the knee disability was 1977 and the knee would severely limit any recreation, exercise, or sports, and other listed activities.  Some of the knee's limitations are due to pain while others are due to instability.  Four times in the report, the examiner noted right knee instability, yet, in the questionnaire portion of the report, to the question of right knee instability, the examiner answered "no."  

In December 2009, Dr. E. Perry-Dodson wrote that 5 missing lower teeth concurred in date with a facial trauma as a direct result of his right knee buckling in 1992.  The physician opined that if the right knee had not buckled, this dental damage would not have taken place. 

In September 2011, T. Thompson, M.D., reported that the Veteran's knee arthritis condition was such that it may occasionally give way and therefore he should use extreme caution when bicycling.  

In April 2012, VA's Appeals Management Center (hereinafter: AMC) issued its most recent a supplemental statement of the case.  The Veteran has submitted pertinent evidence since then, along with a waiver of his right to initial RO review of that evidence.  

In October 2012, K. Vanterpool, DC, reported, "[The Veteran's] right knee will likely continue to buckle as a result of the diagnoses, Chondromalacia patella, and severe osteoarthritis with noted limitations of matter." 

In March 2013, the Veteran submitted another report from Dr. Vanterpool; however this information duplicates a previously submitted favorable opinion.

Evaluating the negative medical opinion of June 2005, although the June 2005 VA examiner dissociated the bicycle accident injuries from the service-connected right knee on the basis that there was no contemporaneous mention of a right knee disability in 1992, that VA examiner appears to have overlooked the fact the STRs had already documented a history of right knee injuries, for which the Veteran had repeatedly sought service connection.  Thus, the underlying negative medical opinion is unpersuasive.  

Evaluating the later-dated private medical opinions that find that a right knee disability, which could cause buckling, did exist in 1992, these too are persuasive, as they are based in medical facts.  While the favorable medical nexus opinions are based on the Veteran's report of buckling, the medical conclusion that the right knee is susceptible to buckling is indisputably based on medical evidence of instability, laxity, and weakness.  Moreover, where the private physicians heeded the Veteran's own account of his knee buckling, this too was prudent.  In Nieves, the Court stated, "Of course, a veteran should take care to personally provide those medical facts of which a physician should be aware in formulating a medical opinion on the veteran's behalf.  Nieves-Rodriguez, 22 Vet. App. at 304.  

What is fatal to the claim is the fact that the claims file contains evidence of previous convictions for mail fraud and stealing money.  The recently-submitted news article, at page 6, mentions previous criminal convictions for mail fraud and stealing.  This means that the Veteran is not a credible witness.  Because his claims and testimony concerning a buckled knee in 1992 are not credible, his opinions cannot be afforded any weight.  Because each of the favorable medical opinions relies on the Veteran's account of his knee buckling in 1992, neither can the favorable medical opinions be afforded any weight. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine need not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for scars of the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, secondary to the service-connected right knee disability, must therefore be denied.

Entitlement to Outpatient Dental Treatment 

In VAOPGCPREC 5-97, 62 Fed. Reg. 15566 (1997), VA's General Counsel addressed whether a Veteran is entitled to VA dental treatment eligibility for "service trauma," to include the intended effects of dental treatment provided through the veteran's military service.  This opinion relies upon the definition of "trauma."  Black's Law Dictionary defines "trauma," as a "physical injury caused by a blow, or fall or a psychologically damaging emotional experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  Thus, VA's General Counsel concluded that trauma means injury.  

The significance of a finding of a dental condition due to service-related trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161 (a), (c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a Veteran has treatment eligibility, the term "service trauma," does not include the effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97.

With respect to dental disabilities, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, are not disabling conditions, and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of 38 C.F.R. §§ 3.381, 17.161.

The rating activity will consider each defective or missing tooth and each disease of the teeth in periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other "in-service trauma," or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 (b).

The Veteran contends that dental trauma resulted from injuries suffered during a fall from a bicycle in June 1992.  He alleges that he fell from his bicycle and that his service-connected right knee then collapsed, rather than preventing or mitigating his fall and subsequent dental injuries.  In June 2009, the Veteran submitted his secondary service connection claim for dental trauma due to this accident.  

Records from Washington Hospital Center, dated in June 1992, reflect that the Veteran was "bicycling when he hit a pot hole and was thrown face first into the curb."  He complained of diffuse facial pains, among others.  The initial assessments included possible mandible maxilla fracture, awaiting oral surgery consult.  

A March 2000 private surgery report mentions the loss of inferior, central, and lateral incisors in a bicycle accident years earlier.  

In December 2009, Dr. E. Perry-Dodson wrote that 5 missing lower teeth, teeth number 22 through number 26, concurred in date with a facial trauma as a direct result of his right knee buckling in 1992.  

In June 2010, the RO denied service connection for dental trauma based on a lack of evidence relating this to active service or to a service-connected disability.  The Veteran appealed. 

In December 2011, the Veteran submitted a letter from C. Loukaitis, a dental consultant, who mentions multiple dental implants, but provides no etiology opinion.  

A June 2012 private dentistry report from Exquisite Dental Care relates the loss of the "bottom anteriors" and damage to the "top anteriors" to the 1992 bicycle accident.  The bottom anteriors were replaced with implants and the top anteriors needed crowning, according to the letter.
 
The above-mentioned medical evidence is not persuasive because it is based on facts as reported by the Veteran.  As explained above, the Veteran is not a credible historian, due to previous conviction for a crime involving personal dishonesty.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine need not be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for dental treatment purposes for the upper and lower anterior incisors, including teeth # 22, #23, #24, #25, #26, must be denied. 


ORDER

Service connection for scars on the forehead, right thumb, right wrist, right lower abdomen, and bilateral legs, secondary to a service-connected right knee disability, is denied. 

Service connection for dental treatment purposes for the upper and lower anterior incisors, secondary to a service-connected right knee disability, is denied.


REMAND

In a March 2012 RO rating decision, the RO denied continued Chapter 31 vocational rehabilitation benefits.  The Veteran submitted a timely NOD.  No SOC has been issued addressing this issue.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits, or the NOD is withdrawn by an appellant or his representative, the RO must prepare an SOC.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC addressing entitlement to Chapter 31 vocational rehabilitation benefits. This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
D. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


